     Case 2:18-cv-06742-RGK-PJW Document 79 Filed 10/12/18 Page 1 of 6 Page ID #:3369



1      NICOLA T. HANNA
       United States Attorney
2      LAWRENCE S. MIDDLETON
       Assistant United States Attorney
3      Chief, Criminal Division
       STEVEN R. WELK
4      Assistant United States Attorney
       Chief, Asset Forfeiture Section
5      JOHN J. KUCERA (California Bar No. 274184)
6      Assistant United States Attorney
       Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-3391
9         Facsimile: (213) 894-0142
          E-mail: John.Kucera@usdoj.gov
10
       Attorneys for Plaintiff
11     UNITED STATES OF AMERICA
12                             UNITED STATES DISTRICT COURT
13                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14    IN THE MATTER OF THE SEIZURE OF:          No. CV 18-06742-RGK (MAAx)
15       ANY AND ALL FUNDS HELD IN              PLAINTIFF’S EX PARTE APPLICATION
16       REPUBLIC BANK OF ARIZONA               FOR PARTIAL STAY
         ACCOUNTS XXXX1889; XXXX2592,           AND PROPOSED ORDER
17       XXXX1938, XXXX2912, AND
         XXXX2500.
18
19
20
21
22           Plaintiff United States of America (the “government”), by and
23     through its counsel of record, the United States Attorney for the
24     Central District of California and Assistant United States Attorney
25     John J. Kucera, hereby applies for an order staying the briefing
26     schedule for claimant James Larkin’s (the “claimant”) Motion to
27     Access and Use Purportedly Inadvertently Produced Materials (the
28     “Motion”).
     Case 2:18-cv-06742-RGK-PJW Document 79 Filed 10/12/18 Page 2 of 6 Page ID #:3370



1            I.    Introduction
2            On March 28, 2018, and on July 25, 2018, in the District of
3      Arizona, the government filed an indictment and a first superseding
4      indictment, respectively, with a trial date presently set for January
5      15, 2020, see United States v. Lacey, et al., CR-18-00422-SPL (the
6      “criminal matter”).     The indictment and first superseding indictment
7      included forfeiture allegations that seek, among other things, all of
8      the assets seized pursuant to seizure warrants issued in this
9      District, including the assets identified in the above-captioned
10     matter (the “defendant assets”).       On October 5, 9, 10, and 11, 2018,
11     the government filed civil forfeiture complaints seeking to forfeit
12     almost the exact same assets, 1 and the government has filed Notices
13     of Related Cases in order to alert the Court to this pending civil
14     action. 2
15           On September 20, 2018, claimant applied to this Court seeking an
16     order to grant claimant access and use of inadvertently disclosed
17     materials (Dkt. #59 in this matter) produced pursuant to the May 2,
18     2018, Case Scheduling Order entered in the Arizona criminal matter
19     (Dkt. # 131 in the Arizona criminal matter), including grand jury and
20     other investigative materials protected by the work-product doctrine,
21     Fed.R.Crim.P. 16(a)(2), Fed.R.Crim.P.6(e), and/or other applicable
22     privileges and protections.
23           As explained below, moving forward with claimant’s Motion and,
24     indeed, providing any civil discovery at all, would allow claimant to
25
            1 The civil forfeiture actions are in rem, and as such, they do
26     not seek any money judgments from the defendants in the criminal
       actions.
27          2 For procedural reasons, the government has identified

28     anticipated claimants related to the assets sought by the complaints,
       and the government has filed the complaints in such a way to group
       the assets based on those anticipated claimants.

                                               2
     Case 2:18-cv-06742-RGK-PJW Document 79 Filed 10/12/18 Page 3 of 6 Page ID #:3371



1      access and use otherwise impermissible and protected materials.            Such
2      access and use would inevitably concern the government’s strategy and
3      processes (both civilly and criminally) and would likely have an
4      adverse effect on the Arizona criminal matter.         Such outcomes are not
5      permitted under 18 U.S.C. § 981(g)(1).        Therefore, this case should
6      be stayed.
7            II. The Government Cannot Fully Oppose the Claimant’s Motion
             Without Divulging Its Thought Processes and Legal Strategy in
8            Connection with the Arizona Criminal Matter
9            For the government to fully and fairly oppose claimant’s Motion,
10     the government would need to explain its position as to why the
11     documents in dispute should be withheld.        To fully and fairly oppose
12     claimant’s Motion, the government would need to walk through and
13     explain what inferences to draw (or not to draw) with respect to the
14     disputed materials in question.       By providing such an explanation,
15     the government risks disclosing its thought processes and legal
16     strategy in the ongoing criminal matter.
17           In addition, discussing the import of these materials would give
18     claimant and his co-conspirators in the pending criminal matter
19     impermissible insight into the government’s thought processes and
20     strategy with respect to that matter.        This is because the inferences
21     that the government would ask the Court to draw in determining the
22     status of the disputed materials would be the same inferences that
23     the government has itself drawn in building a foundation and
24     structuring and pursuing the related criminal matter.          These concerns
25     are especially acute in the instant case given that claimant’s Motion
26     relies on facts and documents outside the pleadings, and consists of
27     what the government contends to be impermissible evidence, protected
28     by the work-product doctrine, Fed. R. Crim. P. 16(a)(2), Fed. R.



                                               3
     Case 2:18-cv-06742-RGK-PJW Document 79 Filed 10/12/18 Page 4 of 6 Page ID #:3372



1      Crim. P. 6(e) and/or other applicable privileges and protections.
2            Section 981(g)(1) requires a stay of “the civil forfeiture
3      proceeding” if the court determines that civil discovery will
4      adversely affect a related criminal investigation or case.           18 U.S.C.
5      § 981(g)(1).    “The civil forfeiture proceeding” refers to the entire
6      civil forfeiture case.
7            To prevent disclosure of the government’s thought process and
8      strategy for the criminal investigation, information to which
9      claimant is not entitled at this time, the case should be stayed.
10     Furthermore, should this Court stay the pending civil cases, the
11     defendants in the criminal matters (including James Larkin, the
12     claimant here) are free to address the exact same discovery issues in
13     that forum.
14           Finally, as a matter of equity, because the defendant assets
15     sought to be forfeited in the recently filed civil cases are
16     essentially the same assets sought in the criminal matter, any
17     disclosures made in the civil discovery process would be detrimental
18     to the government’s ability to effectively prosecute the criminal
19     matter.   Such an outcome is both inherently unfair and prejudicial to
20     the government.
21           III. There Is No Prejudice Resulting From a Stay
22           Claimant will not suffer any prejudice as a result of a stay.
23     Indeed, claimant’s Motion concerns materials produced in accordance
24     with the Case Scheduling Order in the Arizona criminal matter and,
25     therefore, is more properly resolved in that forum.          Claimant’s (and
26     other potential claimants’) only other pending motion in this civil
27     matter is one for return of property (see, Motion to Vacate or Modify
28



                                               4
     Case 2:18-cv-06742-RGK-PJW Document 79 Filed 10/12/18 Page 5 of 6 Page ID #:3373



1      Seizure Warrants, Dkt. #6), 3 but defendants (including claimant) may
2      pursue a similar remedy in the Arizona criminal matter (see, e.g.,
3      United States v. Unimex, Inc., 991 F.2d 546, 551 (9th Cir. 1993);
4      United States v. Swenson, 2013 WL 3322632 (D. Idaho July 1, 2013)).
5      Thus, while the civil claims to the various properties will remain
6      uncertain for a longer period of time, this is a problem inherent in
7      any stay of a forfeiture proceeding, and does not particularly
8      prejudice any claimant here, especially since the trial is set in the
9      criminal matter, and claimants/defendants have a forum there to bring
10     any appropriate motions.
11     IV.   Conclusion
12           For the foregoing reasons, pending the outcome of the
13     government’s related criminal proceeding, which is presently set for
14     trial on January 15, 2020, the government respectfully requests that
15     this forfeiture action shall be stayed for all purposes, except for
16     the timely filing of claims and answers to the civil complaints.            A
17     Proposed Order is being lodged contemporaneously with this
18     application.
19     ///
20     ///
21     ///
22
23
24
25
26
             3Notwithstanding any grant of a stay by this Court, “a [motion
27
       for return of property] is properly denied once a civil forfeiture
28     action has been filed.” In Re Return of Seized Prop. (Jordan), 625
       F.Supp 2d 949, 955 (C.D. Cal. 2009) (citing United States v.
       $83,310.78, 851 F.2d 123, 1235 (9th Cir. 1988).

                                               5
     Case 2:18-cv-06742-RGK-PJW Document 79 Filed 10/12/18 Page 6 of 6 Page ID #:3374



1            This application is based upon the files and records in this
2      case and the declaration of John J. Kucera and such further evidence
3      and argument as the Court may permit.
4            On October 11, AUSA John Kucera advised counsel for claimants
5      that the government intended to bring this application.           Mr. Thomas
6      Bienert, counsel for Mr. Larkin, and Mr. Paul Cambria, counsel for
7      Mr. Lacey, advised that they intended to oppose the application.
8       Dated: October 12, 2018             Respectfully submitted,
9                                           NICOLA T. HANNA
                                            United States Attorney
10
                                            LAWRENCE S. MIDDLETON
11                                          Assistant United States Attorney
                                            Chief, Criminal Division
12
13
                                                  /s/John J. Kucera
14                                          JOHN J. KUCERA
                                            Assistant United States Attorney
15
                                            Attorneys for Plaintiff
16                                          UNITED STATES OF AMERICA
17
18
19
20
21
22
23
24
25
26
27
28



                                               6
